 VERA LADIES BELT & NOVELTY CORP., ETC.291WE WILL restore to and permit participation in our profit-sharing plan forsalaried employees by all old and new salaried employees who were or havebeen disqualified from participation therein because they have become membersof a collective-bargaining unit recognized by us or have chosen to be representedfor collective bargainingin anappropriate unit by Local 10, Office EmployeesInternational Union, AFL-CIO.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their rights of self-organization, to form labor orga-nizations, to join or assist Local 10, Office Employees International Union,AFL-CIO, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a con-dition of employment as authorized by Section 8(a)(3) of the Act.DURA CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 963-9330.Vera Ladies Belt & Novelty Corp.and Nandor MayerandLocal29,Retail,Wholesale & Department Store Union,AFL-CIO,Party to the ContractLocal 29, Retail,Whole & Department Store Union,AFL-CIO(VeraLadies Belt & Novelty Corp.) and Nandor MayerandVeraLadies Belt & Novelty Corp.,Party to the Contract.Cases Nos. 2-CA-102443 and 2-CB-4110.December 23,1965DECISION AND ORDEROn September 14, 1965, Trial Examiner Abraham H. Mailer issuedhis Decision in the above-entitled proceedings, finding that Respond-ents had engaged in certain unfair labor practices within the meaningof the National Labor Relations Act, as amended, and recommendingthat they cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,Respondent Vera Ladies Belt & Novelty Corporation, herein calledRespondent Vera, filed certain exceptions to the Decision and a sup-porting brief, and Respondent Local 29, Retail, Wholesale & Depart-ment Store Union, AFL-CIO, herein called Respondent Local 29,filed an answering brief to Respondent Vera's exceptions.'1No exceptions were directed to the unfair labor practice findings of the Trial Examiner.156 NLRB No. 34.217-919-66-vol. 15 6-2 0 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of 'Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has. considered the Decision,the exceptions and the briefs, and the entire record in this case, andhereby adopts the findings,2 conclusions, and recommendations 3 ofthe Trial Examiner with the modifications noted herein.'.[The Board adopted the Trial Examiner's Recommended Orderwith the following modification :Substitute the following for thefourth indented paragraph of Appendix A :[We are not required to vary or abandon any wages, hours, seniority,or other substantial benefit now accorded our employees, or prejudicethe assertion by our employees of any rights they may now have.]2No exceptions were filed to the Trial Examiner's finding that Respondent Local 29did not represent a majority of the employees in the appropriate collective-bargainingunit covered by the agreement when such agreement was entered into.Moreover, noexceptions were filed to the Trial Examiner's further conclusion that Elba Castillo andJulia Pacheco should be considered as included in the appropriate unit during the criti-cal period.Accordingly,we find it unnecessary to consider the Trial Examiner's findingthatKlara Lipsitz should not be included in the appropriate unit as her inclusion in theappropriate unit would not affect the Trial Examiner's finding that the Union did notrepresent a majority of the employees.8Respondent Vera contends that the Board should order the return to it of all paymentswhich it made to a health and welfare fund pursuant to the unlawful collective-bargainingagreement entered into by Respondent Vera and Respondent Local 29.However,this isa matter which is irrelevant to the remedial action required in this proceeding under theAct.Cf.Heller Brothers Company of Newcomeratown,7 NLRB 646, 656.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEOn September14, 1964, Nandor Mayer fileda charge againstVeraLadies Belt &Novelty Corp.,'herein called RespondentVera, in Case No. 2-CA-10243, and acharge againstLocal 29,Retail,Wholesale &DepartmentStore Union, AFL-CIO,herein calledRespondentUnion, in Case No. 2-CB-4110. On November 16, 1964,Mayer filedan amended charge in each of these cases.Uponsaid charges andamended charges,the Regional Director for Region2 of the National Labor Rela-tions Board, herein called the Board,on November18, 1964, issued on behalf oftheGeneral Counsela consolidation complaint,and notice of hearing,againstRespondentVera andRespondentUnion,alleging violationsby Respondent Veraof Section8(a)(1), (2), and (3) of the Act,and alleging violations by RespondentUnion of Section 8(b)(1)(A) and (2) of the Act.In substance, the complaint alleged that: on or aboutJune 6,1964,2 several of theproductionemployeesof RespondentVerain concert with Respondent Union ceasedworkand wentout on strike; on or about June 5 and8,RespondentUnion by itspickets and agents andby other personsacting onits behalf blocked theentrances toand exitsfromRespondentVera's plantand premises and prevented employees ofRespondentVera fromentering and leaving said plant and premiseswith an objectto inducesaid employeesnot to crossthe picketline established by Respondent'The name of this party as amended at the hearing.2Unless otherwise specified, all events detailed herein occurred in 1964. VERA LADIES BELT & NOVELTY CORP., ETC.293Union; on or about June 5 and 8, Respondent Union by its pickets and agents in thepresence of employees of Respondent Vera inflicted bodily injury and other harmto various employees and representatives of Respondent Vera with an object to inducesaid employees not to cross the picket line established by Respondent Union; on orabout June 10, Respondent Vera and Respondent Union executed and since that datehave maintained in effect and enforced a collective-bargaining agreement relating tothe hire,tenure, and other terms and conditions of employment of the RespondentVera, whereunder Respondent Vera recognized Respondent Union as the collective-bargaining representative of its employees in a unit consisting of Respondent Vera'sproduction and maintenance employees,notwithstanding the fact that RespondentUnion was not at the time of the execution of the agreement,nor at any time there-after, the duly designated or selected bargaining representative of a majority of theemployees covered by such agreement;said agreement contains,inter alia,provisionswhich require membership in good standing in Respondent Union as a condition ofemployment and tenure of employment.In its duly filed answer,Respondent Uniondenied the commission of any unfair labor practices.Respondent Vera did not filean answer to the complaint.Pursuant to notice,a hearing was held before Trial Examiner Abraham H.MaileratNew York,New York, on March 22 through 26, and 29 through 31, 1965. Allparties were presented and were afforded full opportunity to be heard,to introducerelevant evidence,to present oral argument and to file briefs with me.A brief wasfiled by counsel for the General Counsel.Upon consideration of the entire record,including the aforesaid brief, and upon my observation of each of the witnesses, Imake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESSS OF RESPONDENT VERARespondent Vera, a New York corporation,maintains its principal office and placeof business in the city of New York, where it is, and at all times material herein hasbeen, engaged in the manufacture,sale, and distribution of ladies belts,novelties, andrelated products.During the year preceding the issuance of the complaint,the Respondent in thecourse and conduct of its business operations,manufactured,sold, and distributedproducts valued in excess of $37,000 to point outside the State of New York: 3Glenfrey Dress Co------------------------------------- $5,852.90Nassau Sportswear-------------------------------------63.36Judy Kent,Inc -----------------------------------------3,543.08Gro-Up Frocks,Inc------------------------------------4,164.68Joseph Love,Inc ---------------------------------------344.00Sherbet Frocks, Inc------------------------------------ 1,445.87Girl-land Ltd------------------------------------------185.94Shepardess,Inc----------------------------------------2.03Judy Ellen--------------------------------------------6,398.76Peter Pan Swimwear-----------------------------------1,720.45Terri-Girl---------------------------------------------8,168.08Tobi Brown-------------------------------------------5,250.45Total-------------------------------------------37, 139.60In addition,Respondent Vera, during the same period shipped merchandise valuedin excess of $36,000 to nonretail companies situated in New York State, each ofwhich shipped products valued in excess of $50,000 per year to firms outside the Stateof New York.Respondent Vera's sales to these companies are as follows:G & K Creations------------------------------------- $10,817.59Daisy Sportswear, Inc----------------------------------26, 165. 54Total-------------------------------------------36,983. 133Although some of these customers maintain offices and/or showrooms in New YorkCity,shipments to them were made to their plants outside the State of New York, exceptfor samples which were delivered to their showrooms.Respondent Union sought toprove that shipments to these concerns were made within New York City. I find theevidence offered by Respondent Union in this regard to be vague and unreliable. Itsprincipal witness in this regard, Pedro Fonseca, admitted that although he wrapped thepackages for shipment,he did not affix the shipping labels thereto. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe total amount of merchandise sold and delivered to Respondent Vera both indirect and indirect commerce is $74,022.73.This satisfies the Board's jurisdictionalstandards as established inSiemons Mailing Service,122 NLRB 81, 85. Accordingly,I find and conclude that Respondent Vera is engaged in commerce within the mean-ing of the Act and that it will effectuate the policies of the Act for the Board to assertjurisdiction here.IT.THE LABORORGANIZATION INVOLVEDLocal29, Retail,Wholesale&Department Store Union,AFL-CIO, isand has beenat all times material herein a labor organization within the meaning of Section 2(5)of the Act.IH. THE ISSUES1.Whether Respondent Union attempted to or prevented the employees and repre-sentatives of Respondent Vera from entering the plant and engaged in physicalassaults upon them in order to induce the employees of Respondent Vera to refrainfrom crossing the picket line.2.Whether Respondent Union had been duly designated or selected as thecollective-bargaining representative by a majority of Respondent Vera's employees inan appropriate unit when Respondent Vera and Respondent Union entered into acollective-bargaining agreement containing a union-security clause.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-the appropriate unitItwas stipulated at the hearing that 13 employees of Respondent Vera were prop-erly within an appropriate bargaining unit: Samuel Rochlitz, Nandor Mayer, MariaRivera,Artemio Romero, Maria Pacheco, Martin Cordero, Pedro Fonseca, JorgeColon, Luis Ortiz, Jose Cordero, Kathleen Gluck, Miguel Calle, and Armin Nieder-man.There is a dispute among the parties as to whether the following productionemployees who did not sign collective-bargaining designations for Respondent Unionshould be considered as being within the appropriate unit: Klara Lipsitz, Elba Castillo,and Julia Pacheco.The Respondent Union contends that the three employees inquestion should not be considered members of the appropriate unit.The facts con-cerning their employment and my conclusions thereon are fully stated in the appro-priate section of my concluding findings,infra.In the latter part of May, Respondent Union began an organizational campaignamong Respondent Vera's employees, and by June 9, had signed up six of RespondentVera's employees:Fonseca,Colon,Ortiz,Romero, Rivera, and Jose Cordero.Respondent Union contends that in addition to the foregoing it signed up severalother employees including Calle prior to the execution of the contract.This conten-tion is more fully discussed in the appropriate section of my concluding findings.B. Sequence of events1.Events of June 5Respondent Union called a strike against Respondent Vera and began picketing theplant premises on Friday, June 5. Picketing was under the direction of Eliseo Barrios,secretary-treasurer of RespondentUnion, who had appointed David Kahn, anemployee of Respondent Union, as picket captain.The picket line consisted ofFonseca, Colon, Ortiz, and Romero, augmented at times by Rivera and one or morepersons who were not employees of Respondent Vera. Between 8 and 8:30 a.m., onJune 5, Adolph Rosenberg (also known as Avram Rosenberg), vice president ofRespondent Vera, arrived at Respondent Vera's premises and sought to enter. Fon-seca left the picket line, met him at the door, and blocked his entry, saying, "Youcan't go in because you are no more boss.We are the boss."At the time, UnionRepresentative Barrios and Kahn were present.Also present were several ofRespondent Vera's employees who were not on strike.4They entered the buildingafter the police arrived.5*Castillo,Maria Pacheco, Niederman, Mayer, and Rochlitz.c Respondent Union's witnesses Barrios, Ortiz, and Fonseca denied that they everblocked entry into the Company's premises.I do not credit these denials.The testimonyof blockingof ingresson the severaloccasions detailed herein Is overwhelming andconvincing. VERA LADIES BELT & NOVELTY CORP., ETC.295Between 10 and 11 o'clock of that morning, Adolph Rosenberg left the premises toget some coffee.When he attempted to reenter, Ortiz beat him. Barrios who wasabout 2 yards away told Ortiz to stop because he, Barrios, could lose his job, but didnot restrainOrtiz physically.When the police arrived, Adolph Rosenberg complainedto them and was taken to a police station with Ortiz.However, he did not prefercharges againstOrtiz.°Also on June 5, Adolph Rosenberg sent employee Jose Cordero on an errand.?Watching from the window, Adolph Rosenberg observed that the pickets stoppedJose Cordero and went with him into the luncheonette next door.Adolph Rosenbergthen sent Martin Cordero, Jose's uncle, to instruct him to carry out the errand. Martingave Jose the message, but Barrios told him to leave his nephew alone.As he left theluncheonette, Colon, one of the strikers, struck him with his fist and knocked himunconscious.AfterMartin Cordero recovered consciousness, he observed Barriosstanding in the window of the luncheonette.When the police arrived they sent himto the police station where he preferred charges against Colon and obtained the issu-ance of a summons against him. The summons, however, was never served. Subse-quently,Martin Cordero was sent to a physician by Respondent Vera.82.Events of July 8On Monday morning, July 8, employees Elba Castillo and Miguel Calle arrivedtogether at the company premises. In front of the premises were Barrios, Colon,Fonseca, Ortiz, Romero, and two other persons.As Castillo passed Colon, he threwsome chocolate liquid over her head and shoulders.When she turned to face him,Colon threw the remainder of the contents of the container on her.9Castillo thenattempted to enter the company premises, but was physically barred by Romero.Afemale picket whom Castillo did not know grabbed her arm as she tried to enter andsaid, "You arenot goingto enter."Castillo remained outside until other employeesand officers of Respondent Vera arrived, when they were escorted into the buildingby police.Calle also attempted to enter the building, but was severely beaten by Fonseca,Colon, and Ortiz, who pushed him down the street toward Seventh Avenue. Callethen returned home and communicated the next day with Respondent Vera and wassent to a doctor.10Employee Maria Pacheco, too, was prevented from entering the building that morn-ing by the four strikers who blocked the door. Present also was a union representativewhom she did not know by name, but whom she had seen at the plant, Like theothers, she entered the building when the police arrived.When Adolph Rosenberg arrived that morning and attempted to enter the building,he was blocked by Union Representative Kahn and twostrangers.At the timeRomero was picketing.Rosenberg waited for the police who enabled him to enter.At about 5 p.m. that afternoon, Adolph and Eugene Rosenberg and Klara Lipsitzleft the companypremisesescorted by police.The police escort left them at Sixth8 The foregoing is based on the credited testimony of Adolph Rosenberg.Barrios testi-fied that the incident occurred at 8:30 a.m., when Calle arrived at work ; that AdolphRosenberg urged Calle to go to work and that Ortiz told Rosenberg to leave Calle alone ;that Rosenberg thereupon pushed Ortiz and, when a policeman arrived,complained thatOrtiz had beaten him.Ortiz also testified that Rosenberg had pushed him.Fonseca'sversion is different.He 'testified that Ortiz and the pickets were walking in a circle and"I don't know if it was accidentally that he [Ortiz] bumped into Avram. I saw thatAvram pushed away his hand,not very hard."I have found Barrios'testimony un-worthy of credence in other respects,and I do not credit him in this instance either.On the other hand, Adolph Rosenberg appeared to be a timorous, inoffensive person, andit is difficult to conceive of his taking the offensive physically against anybody.Accord-ingly, I credit his version.Jose Cordero's union card is dated May 28, but he worked after the strike had started.The testimony of Martin Cordero who appeared to be a credible witness.Barriostestified that he was not present when Cordero was allegedly beaten, and Fonseca testifiedthat he did not see anybody hit Cordero.I do not credit Barrios or Fonseca.6 The testimony of Castillo and Calle.Both impressed me as credible witnesses.Calleisno longer employed by Respondent Vera and had no apparent interest in the outcomeof the litigation.Barrios, Ortiz,and Fonseca testified that they did not witness anyincident involving Castillo on June S. I do not credit their denials.10The credited testimony of Calle. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDAvenue.From Sixth Avenue and 22d Street, they proceeded to the subway stationat 32d Street, during which time they were chased by Fonseca and other pickets.Fonseca was brandishing a stick.113.The signing of the contractDuring the evening of June 9, Adolph and Eugene Rosenberg,12 accompanied byKlara Lipsitz, wife of Eugene Rosenberg, met with Joel Pave, president of RespondentUnion, and discussed the terms of a collective-bargaining agreement.Agreement wasreached by the negotiators late that night, but when Adolph and Eugene Rosenbergcalled at the home of President Vera Gruenfeld, and asked her to sign the contract,she refused and "threw them out of the house."Nevertheless, on Wednesday morn-ing, June 10, Pave called at the plant of Respondent Vera and the contract was signedthere by Adolph Rosenberg as vice president.The contract contained a union-security clause and was effective as of June 9.As a result of the signing of the con-tract, the strike was called off and the employees returned to work that day.C. Concluding findings1.As to violence and blocking of ingressThe blocking of the ingress of employees Maria Pacheco and Castillo, the aggra-vated assault upon employees Martin Cordero and Calle, and the throwing of choco-late upon Castillo, all occurred in the presence of union representatives who didnothing to restrain the strikers involved in the incidents.Respondent Union is liablefor such coercive misconduct which had a tendency to restrain employees, strikers andnonstrikers alike, in the exercise of their rights as employees. See, e.g.,Cominunica-tionsWorkers of America, AFL-CIO (Ohio Consolidated Telephone Company),120NLRB 684,686; Central Massachusetts Joint Board, Textile Workers Union of Amer-ica,,AFL-CIO (Chas. Weinstein Company),123 NLRB 590,591; District 65, Retail,Wholesale & Department Store Union, AFL-CIO (Eastern Camera & Photo Corp.)141 NLRB 991, 995.The blocking of Adolph Rosenberg's ingress was likewise violative of the Act.Asnoted above, both incidents occurred in the presence of employees of RespondentVera and in the presence of the union representatives who did nothing to restrain thestrikers.To the contrary, one of the Union representatives participated in one of theincidents.N.L.R.B. v. Local 140, United Furniture Workers of America, CIO, et al.(Brooklyn Spring Corp.)233 F. 2d 539 (C.A. 2), enfg. 113 NLRB 815;N.L.R.B. v.InternationalWoodworkers of America, AFL-CIO and Locals s-426 and s-429(W. T. Smith Lumber Co.)243 F. 2d 745 (C.A. 5), enfg., 116 NLRB 507;UnitedSteelworkers of America, AFL-CIO (Wright Line Division of Barry Wright Corpora-tion),146 NLRB71; InternationalWoodworkers of America (Region 5) (PioneerLumber Corporation),140 NLRB 602, 606.Accordingly, I find and conclude that Respondent Union by the foregoing conductviolated Section 8(b) (1) (A) of the Act. I do not find that the incident involving thechasing of Adolph and Eugene Rosenberg and Klara Lipsitz on Sixth Avenue con-stitutesa violation of the Act by Respondent Union.The incident occurred at asubstantial distance from the picket line, and there is no showing that either of theunion representatives was present when it occurred.The liability of Respondent Union for Ortiz' attack on Adolph Rosenberg is opento doubt. It is true that when the attack occurred, Union Representative Barriossaid, "Please don't hit him because I can lose my job." From this it could be arguedthat Barrios had repudiated Ortiz' action.On the other hand, it could be argued thatin such a situation something more than a mere verbal request to refrain; i.e., some-thing akin to physical restraint, was called for.Or, it could be argued that this inci-dent was part of a pattern of violence all the incidents of which occurred in thepresence of union representatives and, hence, was ratified by Respondent Union.However, it is unnecessary to decide this issue, inasmuch as the other incidents detailedabove clearly require the issuance of a cease-and-desist order, and that incident, iffound to be a violation of the Act, would merely be cumulative."The foregoing is based on the credited testimony of Adolph Rosenberg and KlaraLipsitz.While Fonseca denied that the incident occurred,be admitted that he wascarrying a cane on that day because of trouble with his knee.12 Eugene Rosenberg is the foreman of Respondent Vera.Both Adolph and Eugene arebrothers of Vera Gruenfeld,president of Respondent Vera. VERA LADIES BELT & NOVELTY CORP., ETC.2972.As to Respondent Union's alleged majority when the contract was signedAs previously noted, the parties stipulated that 13 named employees were membersof the appropriate unit.The eligibility of three other employees:Castillo, JuliaPacheco, and Lipsitz, is in dispute.The record shows that six members of the appro-priate unit had signed cards designating Respondent Union as their collective-bargaining representative.If no more than these six employees had so designatedRespondent Union, then Respondent Union obviously did not represent a majority ofthe employees in the collective-bargaining unit when the Respondents herein enteredinto the collective-bargaining agreement, irrespective of the eligibility of the threedisputed employees to be in the unit.Barrios, secretary-treasurer of Respondent'sUnion, testified that 10 or 11 employees had signed designation cards before the con-tract was signed.However, in response to a subpena, only six designation cards wereproduced.Barrios explained that the other cards had been in Respondent Union'soffice, but apparently had been lost or misplaced.He was unable to name any of theemployees who had signed cards other than the six which he produced. I do not creditBarrios' testimony.Respondent Union also produced a checkoff authorization card signed by employeeCalle.The checkoff authorization is dated June 5.However, Calle testified crediblythat he signed the checkoff authorization on Saturday, June 27, at RespondentUnion's office; that, while out for a walk he had met employee Colon and anotheremployee who invited him to go to the Respondent Union's office; that he met Barriosthere, and Barrios told him that everything was settled with Respondent Vera andtendered the card to him for his signature.He testified further that there was nowriting on the card when he signed it, but that Barrios wrote something on it and putit into a drawer; that this was the only card he ever signed.In contradiction, Barrios testified that he was not present when Calle signed a cardfor the Union.Ortiz testified that he was present when Calle signed a card; that itoccurred in the plant on Monday afternoon (June 8) when he went to get his pay;that Colon had given Calle the card; and that Romero and Fonseca were present.Hetestified further, however, that he did not recall -whether Calle gave the card back toColon, nor did he recall whether the card was the same as he, Ortiz, had signed;i.e., adesignation card.Ido not credit Barrios' testimony; while, as I have previouslyindicated I found Calle to be a truthful witness, having no apparent interest in theoutcome of the litigation.Ortiz' testimony, if credited, is inconclusive, since headmitted that he did not recall whether Calle gave the card back to Colon. I therefore.find that the only card Calle signed was the checkoff authorization which was signedon June 27, after the Respondents herein had entered into a collective-bargainingagreement.In view of all the foregoing, I find and conclude that Respondent Union was notthe representative of a majority of the employees in the appropriate collective-bargainingunitcovered by the agreement when such agreement was made, regardlesswhether the three disputed employees were members of the appropriateunit.13'-Should it be found necessary to reach the question of the eligibility of the threedisputed employees,I make the following findings in regard thereto:Elba Castillo:A regular operator and had been employed by Respondent Vera for almost5 years.Although her name does not appear on the payroll for the week ending June 12,it is clear from the record that she worked regularly before, during, and after the weekin which the contract was signed.The absence of her name from the payroll for theweek ending June 12 is explained by the fact that her name appears twice on the payrollfor the preceding week, once for her regular pay for that week,and the other time fora "bonus" of$300.It was satisfactorily explained that the "bonus"consisted of vaca-tion pay plus a loan, making a total of $300 which Castillo needed in order to send herdaughter to South America.Although Castillo was entitled to 2 weeks'vacation, sheworked during her vacation period, thereby earning double pay.This appears to havebeen a fairly common practice among Respondent Vera's employees.The loan was repaidin installments.In view of the foregoing, I find and conclude that Castillo should beconsidered a member of the appropriate unit.Julia Pacheco:Employment during the year of 1964 consisted of 6i/ hours duringthe week ending May 29, 21% hours during the week ending June 5, and 32 hours duringthe week ending June 12. There is no evidence in the record that she was hired as atemporary employee.In the absence of such evidence and In view of the fact that sheworked during the crucial week, I find and conclude that she was a regular part-timeemployee of Respondent Vera and therefore should be included in the appropriate unit.Stara Lipstiz:Eligibility involves the question of a family relationship.The guide-lines for determining her eligibility are laid down inInternational Metal Products Com- 298DECISIONSOF NATIONALLABOR RELATIONS BOARDBy entering into the aforesaid collective-bargaining agreement with RespondentUnion under these circumstances, Respondent Vera unlawfully assisted and con-tributed support to Respondent Union in violation of Section 8(a) (2) of the Act;discriminated in regard to hire or tenure of employment to encourage membership inRespondent Union in violation of Section 8(a)(3) of the Act; and interfered with,restrained, and coerced employees in the exercise of the rights guaranteed in Section 7of the Act, in violation of Section 8(a)(1) of the Act.Red Star Express Lines ofAuburn, Inc. v. N.L.R.B.,196 F. 2d 78, 81 (C.A. 2), enfg. 93 NLRB127; Interna-tional Ladies' Garment Workers' Union, AFL-CIO (Bernhard-Altinann Texas Corp.)v.N.L.R.B.,366 U.S. 731. Respondent Union thereby restrained and coerced employ-ees in the exercise of the rights guaranteed in Section 7 of the Act, in violation ofSection 8(b)(1) (A) of the Act, and caused and attempted to cause, and is causingand attempting to cause, Respondent Vera to discriminate against its employees inviolation of Section 8(a)(3) of the Act, in violation of Section 8(b)(2) of the Act.New York State Employers Association, Inc., et al.,93 NLRB 127, enfd.sub nom.Red Star Express Lines v. N.L.R.B., supra; International Ladies Garment Workers'Union v. N.L.R.B., supra.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section IV, above, occurring in connectionwith the operations of Vera Ladies Belt & Novelty Corp., set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.VI.THE REMEDYHaving found that Respondent Vera has engaged in unfair labor practices withinthe meaning of Section 8(a)(1), (2), and (3) of the Act, I shall recommend that itcease and desist therefrom, and that it take certain affirmative action designed toeffectuate the policies of the Act.parry,107 NLRB 65, 67, where the Board held that in the case of a corporate employer"the mere coincidence of a family relationship between an employee and his employerdoes not negate the mutuality of employment interest which an individual shares withfellow employees,absent evidence that because of such relationship he enjoys a specialstatus which allies his interest with those of management."See alsoCherrin Corp. v.N.L.R.B.,349 F. 2d 1001 (C.A. 6), enfg. 147 NLRB 527.Lipsitz is the wife of Foreman Eugene Rosenberg and the sister-in-law of PresidentVera Gruenfeld,but is carried on the payroll under her maiden name.She has beenemployed by Respondent Vera as an operator for about 6 years. She did not knowEugene Rosenberg prior to her employment by the Company and married him about2 years after going to work for the Company.She performs the same work as shedid before her marriage,which Is the same work as the rest of the operators,and shereceives a wage comparable to that of the other operators. She arrives at work andleaves at the same time as the other operators.She does not punch a timeclock, butneither do the other operators who work on a piecework basis. She eats her lunchwith the other employees and receives no additional benefits or special consideration as aresult of her relationship to Eugene Rosenberg.She owns no stock, nor does she holdany office in the corporation.She was present during the negotiations between Union President Pave and Adolphand Eugene Rosenberg, but explained that she attended the negotiations because shewanted to be with her husband who was very aggravated and nervous. According toLipsitz, corroborated by Adolph and Eugene Rosenberg, she did not participate in thenegotiations.She testified that the only thing she said to Pave was, in answer to hisquestion why she was so mad at him,that it was"because you wanted to force us tojoin the union."On the other hand, Pave testified that Lipsitz participated in thenegotiations;and "said the exact same things as the other two said." I find it un-necessary to resolve the conflict.The mere fact that Respondent Vera permitted her toattend the negotiations,even though it may have been for her own personal reasons,demonstrates that she enjoys a special status which allies her interests with those ofmanagement.I therefore find and conclude that Lipsitz should not be considered a mem-ber -of the appropriate unit.In view of the foregoing,if either Castillo or Pacheco,or both of them, is deemed to bea member of the appropriate unit, then there were a minimum of 14 employees in theappropriate unit, and Respondent Union did not have a majority at the time that thecontract was signed,even if,'Calle were to be considered as, having designated the Re-spondent Union as his bargaining representative prior to the signing of the contract. VERA LADIES BELT & NOVELTY CORP., ETC.299Having found that the Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) of the Act,I shall recommendthat it cease and desist therefrom and that it take certain affirmative action designedto effectuate the policiesof the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, it is hereby ordered that:A. The Respondent, Vera Ladies Belt & Novelty Corp., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Contributing support to Local 29, Retail, Wholesale & Department StoreUnion, AFL-CIO, or to any other labor organization of its employees.(b)Recognizing Local 29, Retail, Wholesale & Department Store Union, AFL-CIO, as the representative of any of its employees for the purpose of.dealing with theCompany concerning grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until the said labor organizationshall have demonstrated its exclusive majority representation status pursuant to aBoard-conducted election among the Company's employees.(c)Giving effect to the collective-bargaining agreement dated June 9, 1964,between Vera Ladies Belt & NoveltyCorp.,and Local 29, Retail, Wholesale & Depart-ment Store Union, AFL-CIO, or to any extension, renewal, or modification thereof.,provided, however, that nothing in this Order shall require Vera Ladies Belt & NoveltyCorp., to vary or abandon any wage, hour, seniority, or other substantive feature ofitsrelationswith its employees which the Company has established in the per-formance of this agreement, or to prejudice the assertion by employees of any rightsthey may have thereunder.(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by any agreement requiring membershipin a labor organization as a condition of employment as authorized in Section 8(a) (3)of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Withdraw and withhold all recognition from Local 29, Retail, Wholesale &Department Store Union, AFL-CIO, as the exclusive bargaining representative of itsemployees for the purpose of dealing with the Company concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditions of employ-ment, unless and until the said labor organization shall have demonstrated its exclusivemajority representative status pursuant to a Board-conducted election among theemployees of Vera Ladies Belt & Novelty Corp.(b) Post at its plant in New York, New York, copies of the attached notice marked"Appendix A." 14 Copies of said notice, to be furnished by the Regional Director forRegion 2, shall, after being duly signed by its authorized representative, be posted byVera Ladies Belt & Novelty Corp., immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by Respondent Company to insure that said notices are not altered, defaced, orcovered by any other material.(c)Post at the same places and under the same conditions as set forth in (b) above,as soon as they are forwarded by the Regional Director, copies of the Respondent.Union's notice herein marked "Appendix B."(d)Notify the Regional Director for Region 2, in writing, within 20 days from thedate of the receipt of this Decision, what steps Respondent Vera has taken to complytherewith.15is In the event that this Recommended Order shall be adopted by the Board, the words"Decision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the notice shall be further amendedby the substitution of the words "a Decree of the United States Court of Appeals,Enforcing an Order" for the words "a Decision and Order.""In the event that this Recommended Order is adopted by the Board, this provisionshallbe modified to read: "Notify the Regional Director for Region 2, in writing, within10 days from the date of this Order, what steps Respondent Vera has taken to complyherewith." 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Respondent, Local 29, Retail, Wholesale & Department Store Union, AFL-CIO, its officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from:(a)Acting as the exclusive bargaining representative of any of the employees ofRespondent Vera Ladies Belt & Novelty Corp., for the purpose of dealing with saidCompany concerning grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment unless and until said Union shall havedemonstrated its exclusivemajority representative status pursuant to a Board-conducted election among the Company's employees.(b)Giving effect to the collective-bargaining agreement dated June 9, 1964,between Vera Ladies Belt & Novelty Corp., and Local 29, Retail, Wholesale & Depart-ment Store Union, AFL-CIO, or to any extension, renewal, or modification thereof.(c) In any like or related manner causing or attempting to cause Vera Ladies Belt& Novelty Corp., its officers, agents, successors, and assigns, to discriminate againstany employee in violation of Section 8 (a) (3) of the Act.(d)Restraining or coercing the employees of Vera Ladies Belt & Novelty Corp.,by assaulting them, obstructing or impeding employees from entering or leaving theCompany's premises, or by obstructing or impeding supervisors or officials of theCompany from entering or leaving the Company's premises.(e) In any like or related manner, restraining, or coercing the employees of VeraLadies Belt & Novelty Corp., in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a) Post at its offices and meeting hall, copies of the attached notice marked"Appendix B." 16Copies of said notice, to be furnished by the Regional Directorfor Region 2, shall, after being duly signed by an authorized representative ofRespondent Union, be posted immediately upon receipt thereof, and be maintained byRespondent Union for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to members are customarily posted.Reasonable steps shallbe taken by Respondent Union to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director signed copies of Appendix B, for posting byRespondent Company, at its New York, New York, premises, as provided above.Copies of said notice, to be furnished by the said Regional Director, shall, after beingduly signed by Respondent Union's representative, be forthwith returned to theRegional Director for disposition by him.(c)Notify the Regional Director, in writing, within 20 days from the date of thereceipt of this Decision, what steps Respondent Union has taken to comply herewith.17'a See footnote 14,supra.17 See footnote 15,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT contribute support to Local 29, Retail, Wholesale & DepartmentStore Union, AFL-CIO, or to any other labor organization of our employees.WE WILL NOT recognize Local 29, Retail Wholesale & Department StoreUnion, AFL-CIO, as the exclusive bargaining representative of our employees,unless and until the said labor organization shall have demonstrated its exclusivemajority status pursuant to a Board-conducted election among our employees.WE WILL NOT give effect to the collective-bargaining agreement dated June 9,1964, between Local 29, Retail, Wholesale & Department Store Union, AFL-CIO, and ourselves.WE WILL NOT vary or abandon any wage, hour, seniority, or other substantiveagreement, nor will we deny our employees any rights they may have thereunder.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the rights guaranteed in Section 7 of the Act. AUBURN RUBBER COMPANY, INC.301All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-named labor organization or any other labororganization.VERA LADIES BELT & NOVELTY CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 29, RETAIL, WHOLESALE & DEPARTMENT STOREUNION, AFL-CIO, AND TO ALL EMPLOYEES OF VERA LADIES BELT & NOVELTYCORP., NEW YORK, NEW YORKPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT act as the exclusive bargaining representative of any of theemployees of Vera Ladies Belt & Novelty Corp., New York, New York, unlessand until we shall have demonstrated our exclusive majority representative statuspursuant to a Board-conducted election among the employees of the saidcompany.WE WILL NOT give effect to the collective-bargaining agreement dated June 9,1964, between Vera Ladies Belt & Novelty Corp., and ourselves, or to any exten-sion, renewal, or modification thereof.WE WILL NOT in any like or related manner cause or attempt to cause VeraLadies Belt & Novelty Corp., its officers, agents, successors, and assigns to dis-criminate against any employees in violation of Section 8(a) (3) of the Act.WE WILL NOT restrain the employees of Vera Ladies Belt & Novelty Corp., byassaulting them, obstructing or impeding employees from entering or leaving thecompany's premises or by obstructing or impeding supervisors or officials of thecompany from entering or leaving the company's premises.WE WILL NOT in any like or related manner restrain or coerce the employeesof Vera Ladies Belt & Novelty Corp., in the exercise of the rights guaranteed inSection 7 of the Act.LOCAL 29, RETAIL, WHOLESALE & DEPARTMENTSTORE UNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its provi-sions,they may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500.Auburn RubberCompany,Inc.andGeneral Teamsters IndustrialEmployees,Local Union No.292 andUnited Rubber, Cork,Linoleum and PlasticWorkers of America, AFL-CIO.CasesNos. 28-CA-925 and 28-CA-927.December 23, 1965DECISION AND ORDEROn July 22, 1965, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respondent156 NLRB No. 30.